Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-20 of U.S. Patent No. 10638194. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another. Claims 1-20 are generic to a species or sub-genus claimed in claim 12 of conflicting patent, i.e., the entire scope of the reference claim falls within the scope of the examined claim, and thus a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus, see MPEP 804(II)(B)(1) also MPEP 2131.02. For example, note the following relationship between the instant application claim 1 and patented claim 12 (examiner note_1: similarities to the patented claims have been underlined.)  

Instant 16825651 (generic)
Patent 10638194 (species/sub-genus)
Claim 1: 
A device comprising: a processing system including a processor; and a memory accessible to the processor, the memory storing instructions that are executable by the processor to cause the processor to perform operations, the operations comprising: 


receiving media content; 


obtaining an overlay file that includes first overlay data for a first resolution of the media content and second overlay data for a second resolution of the media content, 








wherein the first overlay data comprises a first coordinate for an object and the second overlay data comprises a second coordinate for the object; 

























determining a resolution for a display communicatively coupled to the device resulting in a determined resolution; selecting the first overlay data according to the determined resolution; and providing the media content and first instructions to the display according to the first overlay data, wherein the display presents the media content on the display and presents the object according to the first coordinate of the first overlay data and the first instructions.

A media device comprising: a processor; and a memory accessible to the processor, the memory storing instructions that are executable by the processor to cause the processor to perform operations, the operations comprising: sending a media request for media content; 

responsive to the media request for the media content, 

receiving a single receive an overlay file including overlay data associated with multiple versions of the media content associated with multiple display resolutions, wherein a first subset of entries of the overlay data is associated with a first version of the media content having a first display resolution and a overlay data is associated with a second version of the media content having a second display resolution, 

wherein the first subset of entries includes a first entry associated with a particular object, wherein the second subset of entries includes a second entry associated with the particular object, and wherein the first entry is distinct from the second entry; responsive to receiving a first user input during playback of the first version of the media content at the first display resolution, searching the first subset of entries to determine whether an entry of the first subset of entries corresponds to a first coordinate position of the first user input and a first playback time associated with the first version of the media content at a time of receipt of the first user input; responsive to receiving a second user input during the second subset of entries corresponds to a second coordinate position of the second user input and a second playback time associated with the second version of the media content at a time of receipt of the second user input

responsive to determining that a particular first entry of the first subset of entries corresponds to the first coordinate position of the first user input and the first playback time associated with the first version of the media content at the time of receipt of the first user input, generating a first overlay display based on the particular first entry, wherein the first overlay display causes the particular object to be highlighted in a display of the first version of the media content;


Using a similar analysis as above claims 2-20 of the instant application can be found to recite similar subject matter to claims 1-11 and 13-20 of patent 10638194 (examiner note_2: the method, device, and computer readable medium claims in the instant application are in a different order than in patent 10638194.) Thus 2-20 of the instant application are respectively anticipated by claims 1-11 and 13-20 of patent 10638194.
Therefore, instant application 16825651 and Patent 10638194 are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to a signal per se (see MPEP § 2106, subsection I.) The specification (¶0066) describes a “computer-readable storage device is not a signal” however is silent to the description of a computer-readable medium. Therefore the description of the computer-readable medium (CRM) is open-ended and under the broadest reasonable interpretation can include a carrier wave or signal. Applicant can amend to include “non-transitory” or replace the medium with a “computer-readable storage device”, to limit the claim to eligible (non-transitory) embodiments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch (US 20130212477) in view of Eide et al. (US 20080209480, hereinafter Eide.)
Regarding claim 1, “A device comprising: a processing system including a processor; and a memory accessible to the processor, the memory storing instructions that are executable by the processor to cause the processor to perform operations, the operations comprising” Averbuch teaches (¶0017, ¶0023, and claim 11) a digital media reproduction device may be a computer (a computer implies processor, memory, and software.) 

As to “obtaining an overlay file that includes first overlay data for a first resolution of the media content” Averbuch teaches (¶0032) markers are defined a collection of data points that describe and facilitate the display of graphical markers on a display device in the context of 2D location within the dimensions (i.e., resolution) of the visualized on screen video content; (¶0037) the system can retrieve hotspot information, which contains the display information regarding to the item on the display device, such as the top-left correlating position and the width and height of the display window; (¶0028, ¶0046, ¶0032) hotspots/markers defining XY coordinates the location of the object in the frame/timestamp coordinates when the object first appears in the video; (¶0035) metadata layer includes coordinates.
As to “and providing the media content and first instructions to the display according to the first overlay data, wherein the display presents the media content on the display and presents the object according to the first coordinate of the first overlay data and the first instructions.” Averbuch teaches (¶0037) system retrieves the relevant FPID file and the metadata file from the storage and compares the media reproduction device’s timecode with the time code of the metadata, the system can also retrieve the hotspot (window display area/video embedded entity marker) information, which contains the display information regarding to the item on the display device, such as the top-left correlating position and the width and height of the display window; (¶0038) when a user 
Averbuch alone does not teach “and second overlay data for a second resolution of the media content, wherein the first overlay data comprises a first coordinate for an object and the second overlay data comprises a second coordinate for the object”, “determining a resolution for a display communicatively coupled to the device resulting in a determined resolution”, and “selecting the first overlay data according to the determined resolution.” However, Eide teaches (¶0045-¶0046) a pixel grid map 340 that is an overlay on the video screen that identifies the X, Y coordinates of any object in a given video scene, those coordinates are referenced by the database 220 to verify and track user selections of objects 650, and to appropriately track groups of related pixels that constitute a single object (i.e., entry associated with a particular object), such as a person or a vehicle; (¶0071) the system database 220 would maintain records of pixel grids (i.e., subset of entries/records) of multiple resolutions for any given video 510, for instance system can apply a pixel grid for 1024x768 resolution as well as a pixel grid for 320x240 resolution. Since, different pixel grid maps are for different resolutions and allow for the ‘same ability to interact with encoded objects’ the corresponding coordinates for a first and second resolution will inherently be different/scaled down. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the 

Regarding claim 2, “The device of claim 1, wherein the operations comprise receiving first user- generated input.” Averbuch teaches (¶0033) that product display layer contains hotspots that allow the user to highlight the product(s) to obtain information (i.e., first user input performed regarding the object).

Regarding claim 3, “The device of claim 2, wherein the operations comprise providing second instructions to the display according to the first user-generated input, wherein the display highlights the object according to the second instructions.” Averbuch teaches (¶0033) that product display layer contains hotspots that allow the user to highlight the product(s) to obtain information (i.e., first user input performed regarding the object), to make a purchase selection (i.e., second user input performed regarding the object) and to perform other actions with the product (i.e., third+ user input performed regarding the object.) 

Regarding claim 4, “The device of claim 3, wherein the operations comprise receiving second user- generated input.” Averbuch teaches (¶0033) 

Regarding claim 5, “The device of claim 4, wherein the operations comprise providing third instructions to the display according to the second user-generated input, wherein the display presents a menu of user actions according to the third instructions.” Averbuch teaches (¶0033) that product display layer contains hotspots that allow the user to highlight the product(s) to obtain information (i.e., first user input performed regarding the object), to make a purchase selection (i.e., second user input performed regarding the object) and to perform other actions with the product (i.e., third+ user input performed regarding the object); (¶0047) compact gallery with additional information.

Regarding claim 6, “The device of claim 5, wherein the user actions comprise social network actions, sharing a portion of the media content, transmitting an advertisement regarding the media content, or a combination thereof.” Averbuch teaches (¶0047) displayed additional information can be shared using social media. 

Regarding claim 7, “The device of claim 4, wherein the operations comprise providing object information to the display according to the second 

Regarding claim 9, “The device of claim 4, wherein the operations comprise providing fourth instructions to the display in response to receiving the second user-generated input, wherein the display pauses playback of the media content according to the fourth instructions.” Averbuch teaches (¶0036) users may click on the “info” key, to pause the media reproduction device playback operation and another key to invoke the authoring/playback software, the program checks for an updated metadata file; (¶0033, ¶0035, and ¶0036) product display layer contains hotspots that allow a user to pause the video playback and highlight the products to obtain additional information.

Regarding claim 10, its rejection is similar to claims 1 and 3.

Regarding claim 11, its rejection is similar to claim 4.

Regarding claim 12, its rejection is similar to claim 5.

Regarding claim 13, its rejection is similar to claim 6.

Regarding claim 14, its rejection is similar to claim 7.

claim 16, its rejection is similar to claim 9.

Regarding claim 17, its rejection is similar to claims 1 and 5.

Regarding claim 18, its rejection is similar to claim 6.

Regarding claim 19, its rejection is similar to claim 7.

Claims 8, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Averbuch and Eide in view of Cai (US 20120304065.)  
Regarding claim 8, Averbuch and Eide do not teach “The device of claim 4, wherein the receiving of the second user-generated input comprises: detecting a pointing device hovering at a particular location on the display for a time period; and determining the time period is above a time threshold.” However, Cai teaches (¶0024 and ¶0025) performing a hovering action over a trigger point causes a popup layer to appear; (¶0027) that the popup layer includes content associated with the trigger point. Therefore, it would have been an obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the method of Averbuch and Eide with the hovering action as taught by Cai in order allow users to browse the tagged information with ease by requiring less effort from user, thus improving the user’s experience.

Regarding claim 15, its rejection is similar to claim 8.

Regarding claim 20, its rejection is similar to claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramaswamy et al. (US 20190253747) - (¶0037 and Fig. 4) different bounding boxes are needed for different resolutions 
Sezan et al. (US 7536706) - (17:17-24) only the object contour needs to be scaled to support spatial scalability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Frank Johnson/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425